Citation Nr: 0304783	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1982 to January 1986.

In April 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted the 
veteran's claim for service connection for hemorrhoids and 
assigned a noncompensable rating effective from the date of 
his claim.  In March 1998 the Board of Veterans' Appeals 
(Board) remanded the claim for a compensable rating for the 
hemorrhoids to the RO to have the veteran undergo a VA 
proctologic examination to determine the severity of his 
hemorrhoids.  After completion of the examination, the RO 
continued to deny the claim for a compensable rating for the 
hemorrhoids and returned the case to the Board.  The Board 
issued a decision in July 2000 denying a compensable rating, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).

In November 2000, during the pendency of the appeal to the 
Court, the veteran's representative and the VA General 
Counsel, representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision 
concerning the rating for the hemorrhoids, and to remand this 
issue for further development and readjudication.  The Court 
granted the joint motion for remand later that month and 
returned the case to the Board.  In June 2001 the Board 
remanded this matter pursuant to the Court's order.  


FINDING OF FACT

The veteran failed to report, for a VA examination scheduled 
in order to evaluate the severity of his service-connected 
hemorrhoids.  


CONCLUSION OF LAW

The claim of entitlement to an initial compensable evaluation 
for hemorrhoids must be denied.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Court's November 2000 order the Board 
remanded the veteran's claim for an initial compensable 
evaluation in June 2001 for a VA proctologic examination in 
order to fully assess the nature and degree of severity of 
the veteran's service-connected hemorrhoids.  The VA 
examination was scheduled for May 2002.  The veteran failed 
to report for the scheduled examination.  Neither the veteran 
nor his attorney has made any representations as to his 
failure to report for the scheduled VA examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

In this instance a proctologic examination was scheduled in 
conjunction with a claim for an initial rating.  The 
provisions of 38 C.F.R. § 3.655 (2002) provide that claims 
for increase must be denied when the veteran fails without 
good cause to report for a required VA examination.  The 
veteran has failed, without providing good cause, to report 
for the most recently scheduled VA examination.  The appeal 
must be denied pursuant to the provisions of 38 C.F.R. § 
3.655.  



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  The 
October 2002 Supplemental Statement of the Case was sent to 
the veteran and his representative.  VA has attempted to 
fulfill it s duty to inform the veteran of any additional 
information or evidence is needed to substantiate the claim.  
38 U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159(b), (c) (2002).

The VA attempted to examine the veteran in May 2002.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has attempted to satisfy its duties to notify and 
to assist the veteran in this case.  It bears emphasis that 
although VA has a "duty to assist" in the development of 
claims, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. at 193.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.




ORDER

An initial compensable evaluation for hemorrhoids is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

